Case: 2:20-cv-00794-ALM-EPD Doc #: 24 Filed: 03/08/21 Page: 1 of 2 PAGEID #: 893



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


MATTHEW PAUL SAUNDERS,                            :
                                                  : Case No. 2:20-cv-0794
               Plaintiff,                         :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Magistrate Judge Deavers
COMMISSIONER OF SOCIAL                            :
SECURITY,                                         :
                                                  :
               Defendant.                         :


                                      OPINION & ORDER

       This matter is before the Court on Magistrate Judge Deaver’s Report and Recommendation.

(EFC No. 23). Magistrate Deavers responds to Plaintiff Matthew Paul Saunders’ Statement of

Errors (ECF No. 18), recommending that the Statement of Errors be overruled and that the

Commissioner’s decision be affirmed.

        The Report and Recommendation was filed on January 27, 2021 and advised the parties

that they had fourteen days thereafter to raise any Objections. The Report and Recommendation

also notified the parties that a failure to object within the applicable time period would result in a

waiver of the right to have the district judge review the Report and Recommendation de novo.

       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation as this Court’s findings of facts and law. The Court hereby
Case: 2:20-cv-00794-ALM-EPD Doc #: 24 Filed: 03/08/21 Page: 2 of 2 PAGEID #: 894




OVERRULES the Plaintiff’s Statement of Errors and AFFIRMS the Commissioner’s final

decision.

       IT IS SO ORDERED.


                                     ALGENON L. MARBLEY
                                     CHIEF UNITED STATES DISTRICT JUDGE
DATED: March 8, 2021
